DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of October 7, 2022. 
Claims 3-5, 7, 8, 11-13, 15, 16, 19, and 20 have been canceled.
Claims 1, 2, 6, 9, 10, 14, 17, and 18 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the claims have been fully considered and are persuasive.  Therefore, the objection to the claims as presented in the Office Action of July 7, 2022 has been withdrawn. However, new objection to the claims is presented below based on the amendments to the claims presented in the Amendment of 7 October 2022.
Applicant’s arguments/amendments with respect to the interpretation of claims under 35 USC §112(f) and rejection of claims under 35 USC §112(b) have been fully considered and are persuasive. 
Therefore, the interpretation of claims under 35 USC §112(f) has been withdrawn.
Therefore, the rejection of claims under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
The specification states at [0002] "There has been known a system that creates a shop list of souvenir shops according to their popularity and displays it on a screen of a display device, and then designates one of the souvenir shops in the shop list as a destination or a transit point (for example, see Patent Literature 1)." A problem of the technology described in paragraph [0002], is discussed at [0004] "When a user passes near a popular place in a social networking service (hereinafter, also referred to as an SNS), he or she may pass the place without noticing it." 
As a means for solving the problem, the specification explains at [0061]: "places popular in an SNS is displayed on a map, so that a first user can visually recognize the places, thus making it possible to prevent the first user from passing the place without noticing it." 
By "specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made; generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display; and transmitting, to the vehicle via the communication unit, the notification information including the first command", it is possible to control the display so as to display the image of the icon representing the second user at the position corresponding to the first place on the map displayed on the display of the vehicle. Here, the first place is a place which is located in the predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value. 
And, by displaying the image of the icon representing the second user on the map on the display of the vehicle, the first user can visually recognize the position corresponding to the first place, i.e., the popular posting place in the SNS on the map displayed on the display of the vehicle. Thus, it is possible to prevent the first user from passing the popular posting place in the SNS without noticing it. 
In this manner, the additional elements described above result in an improvement to the technology which "creates a shop list of souvenir shops according to their popularity and displays it on a screen of a display device, and then designates one of the souvenir shops in the shop list as a destination or a transit point". 
Thus, independent claim 1 includes additional elements that amount to significantly more than the judicial exception. 
Still further, claim 1 includes limitations that cannot be performed in the human mind, and not a mental process. For example, claim 1 recites "by transmitting a request to a social networking service via the communication unit in response to receiving the first user information, obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made and an image of an icon representing a second user who has made the post about the place having a degree of popularity equal to or greater than the predetermined threshold value" and "the SNS information on the place having a degree of popularity equal to or greater than the predetermined threshold value is SNS information on a place for which a first predetermined number or more of entering of characters regarding a positive rating or a positive score for the post have been recorded." 
Still further, Applicant respectfully notes that any alleged abstract idea is integrated into a practical application. By controlling the display in the claimed manner, in which the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display, the alleged abstract idea is integrated into a practical application. The content that is being presented, and where it is being presented on the map of the display, is not routine and conventional. 
Referring to the USPTO's guidance on Subject Matter Eligibility, Applicant notes that Claim 1 of Example 37 is relevant to the instant claims. In Example 37, Claim 1 determines an amount of use associated with each icon, and moves the icons on the display to provide an organized GUI based on the amounts of use. 
The associated guidance states: 
"The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a 
specific manner of automatically displaying icons to the user based 
on usage which provides a specific improvement over prior 
systems, resulting in an improved user interface for electronic 
devices. Thus, the claim is eligible because it is not directed to the 
recited judicial exception" 
In amended claim 1, a specific manner of automatically generating and transmitting the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display is analogous to Claim 1 of Example 37. Accordingly, present claim 1 includes additional elements that recite a specific manner of providing a visually recognizable position corresponding to the first place on a map of the display of the vehicle, which provides a specific improvement over prior systems, resulting in an improved user interface. 
Furthermore, present claim 1 is distinguishable from Claim 3 of Example 37 which only includes determining an amount of use for icons and ranking the icons based on the amount of use. As discussed in the analysis associated with Claim 3 of Example 37, the claim is only directed at calculations and comparisons that can be performed by the human mind. Unlike Claim 3 of Example 37, present claim 1 and Claim 1 of Example 37 produce a product for use by a user, which cannot be performed by the human mind.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the claim 1 includes limitations that cannot be performed in the human mind, and not a mental process. However, the Examiner respectfully disagrees. While applicant asserts the step in claim 1, such as ‘specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value …’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. For example, the claim limitations encompass a person looking at (observing) the received/obtained information and determines/specifies a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value.
Although, the claim recites the limitation of ‘receiving, via the communication unit, first user information…’, ‘obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value…’, ‘generating notification information based on the SNS information…’, and ‘transmitting, to the vehicle via the communication unit, the notification information including the first command’, the additional details do not alter the performance of the limitation. The receiving and obtaining steps do not elevate this limitation from insignificant extra-solution data gathering. The generating and transmitting steps do not elevate this limitation from insignificant extra-solution activity, and the mere displaying of data is a well understood, routine, and conventional function. The claims as a whole merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. As such, the Examiner submits that a person could perform the determination (specifying the first place) using the gathered information, either mentally or using pen and paper.
Applicant further argues that, “Applicant notes that Claim 1 of Example 37 is relevant to the instant claims. In Example 37, Claim 1 determines an amount of use associated with each icon, and moves the icons on the display to provide an organized GUI based on the amounts of use…” The Examiner respectfully disagrees. The Examiner believes that the claimed invention is different than Example 37. Example 37 is directed towards receiving a user selection, determining the amount of use of each icon, and automatically moving the most used icons to a position on the GUI. However, the claimed invention is directed to an apparatus that specifies a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the received/obtained information, and generates and transmits the notification information, and this is different than receiving, determining, and automatically moving the most used icons (changing the interface). And, the claimed invention recites “generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display”. However, this is just mere displaying of data on the display, and there is no improvement in the functioning of the technology itself.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
Claim 1, lines 23-24, the recitation “transmitting, to the vehicle via the communication unit, the notification information including the first command” ends with no punctuation.
Claim 9, line 11, “a place” should read “the place”.
Claim 17, line 14, “a place” should read “the place”.
Further, claim 17, line 24, “a map” should read “the map”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 9, 10, 14, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 17 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 9, and 17 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 9, and 17) recite the limitation of ‘specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made in response to obtaining the SNS information’. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received/obtained information and determines/specifies a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value in his/her mind or by a human using a pen and paper. The mere nominal recitation of a communication unit (claims 1 and 17), a processor (claims 1 and 17), a non-transitory storage medium (claim 9), or a system (claim 17) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9, and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of ‘receiving, via the communication unit, first user information transmitted from a vehicle with a display and a position information sensor in which a first user gets, the first user information including a current location of the vehicle detected by the position information sensor’, ‘obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made and an image of an icon representing a second user who has made the post about the place having a degree of popularity equal to or greater than the predetermined threshold value wherein the SNS information on the place having a degree of popularity equal to or greater than the predetermined threshold value is SNS information on a place for which a first predetermined number or more of entering of characters regarding a positive rating or a positive score for the post have been recorded’, ‘generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display’, and ‘transmitting, to the vehicle via the communication unit, the notification information including the first command’, a communication unit (claims 1 and 17), a processor (claims 1 and 17), a non-transitory storage medium (claim 9), a system (claim 17), and a display (claim 17). The receiving and obtaining steps are recited at a high level of generality (i.e. as a general means of gathering data) and amount to no more than data gathering, which is a form of extra solution activity. The generating and transmitting steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The display in claim 17 is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The communication unit in claims 1 and 17, processor in claims 1 and 17, non-transitory storage medium in claim 9, and system in claim 17 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The communication unit, processor, non-transitory storage medium, and system are recited at a high level of generality and merely automate the specifying step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. Obtaining and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as the server in claim 17. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claims 1, 9, and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 17 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2 and 6 depend from claim 1, claims 10 and 14 depend from claim 9, and claim 18 depends from claim 17. 
Dependent claims 2, 6, 10, 14, and 18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1, 2, 6, 9, 10, 14, 17, and 18 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 9, 10, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al., US 2021/0270624 A1, hereinafter referred to as KANG, in view of MASUKO, US 2017/0199050 A1, hereinafter referred to as MASUKO, in view of KINOSHITA et al., JP 2014135026 A, hereinafter referred to as KINOSHITA, and further in view of TAKUMA, US 2015/0081788 A1, hereinafter referred to as TAKUMA, respectively.
As to claim 1, KANG teaches an information processing apparatus including:
a communication unit (see at least paragraph 36 regarding the communicator 310, KANG); and 
a processor configured to perform (see at least claim 10, KANG): 
receiving, via the communication unit, first user information transmitted from a vehicle with a display and a position information sensor in which a first user gets, the first user information including a current location of the vehicle detected by the position information sensor (see at least paragraph 27 regarding the information may include global positioning system (GPS) coordinate information for directly extracting a position. See also at least FIG. 3 and paragraphs 37-47, KANG);
transmitting, to the vehicle via the communication unit, the notification information including the first command (see at least paragraph 45 regarding the CSS server 200 may search for activities of an SNS service such as posted content information of the corresponding user based on authority acquired through account association in the content posting server 100 and may acquire content information based on the activities (S304). In this case, the acquired content information may be content that is directly set to preferred content by the user or content determined to have high user preference based on the activities of the user. The content information may include an image, a video image, a thumbnail image thereof, contextual information of content, or the like. See also at least FIG. 5C and paragraphs 64-65, KANG).
KANG does not explicitly teach by transmitting a request to a social networking service via the communication unit in response to receiving the first user information, obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made and an image of an icon representing a second user who has made the post about the place having a degree of popularity equal to or greater than the predetermined threshold value; or in response to obtaining the SNS information, specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made.
However, MASUKO teaches by transmitting a request to a social networking service via the communication unit in response to receiving the first user information, obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made (see at least paragraphs 141-144 regarding the popularity obtaining unit 48 obtains popularity information of each of items of the image data 37. The popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected). The display controlling unit 42 does not specify an item of the image data 37 having popularity information that is less than a reference value as an item of the image data 37 to display, and specifies an item of the image data 37 having popularity information that is a reference value or more as an item of the image data 37 to display. See also at least paragraph 156); and in response to obtaining the SNS information, specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made (see at least paragraphs 71-72. See also at least paragraphs 141-144 regarding the display controlling unit 42 displays items of the image data 37 based on popularity information of each item of the image data 37. For example, the display controlling unit 42 does not specify an item of the image data 37 having popularity information that is less than a reference value as an item of the image data 37 to display, and specifies an item of the image data 37 having popularity information that is a reference value or more as an item of the image data 37 to display. Further, for example, the display controlling unit 42 may preferentially display an item of the image data 37 having a higher value of popularity information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made and specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining, from the social networking service via the communication unit, SNS information on a place having a degree of popularity equal to or greater than a predetermined threshold value in the social networking service, the SNS information including information on a position at which a post about the place having a degree of popularity equal to or greater than the predetermined threshold value has been made and specifying a first place which is located in a predetermined area from the current location of the vehicle and has a degree of popularity equal to or greater than the predetermined threshold value based on the current location of the vehicle and the information on the position at which the post has been made and would have predictably applied it to improve the system of KANG.
KANG, as modified by MASUKO, does not explicitly teach generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display.
However, such matter is taught by KINOSHITA (see at least FIG. 7A and paragraphs 32-33 regarding posted information display unit 186 has a function of displaying posted information created by posted information creating unit 180 or posted information distributed from SNS server 200 on display unit 120. Displaying posted information on a map. A surrounding map of the current position S is displayed on the display unit 120 of the smartphone, and the distributed posted information is displayed on the map. Posted information includes, for example, speech balloons 300 and 302 in facilities H1 and H2 corresponding to the posted positions, face photographs 310 and 312 that can identify the poster in the notations 300 and 302, and posted contents 320 and 322. is displayed. This display form is an example, and an icon may be displayed at the position where the posted information exists).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KINOSHITA which teaches generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display with the system of KANG, as modified by MASUKO, as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of generating notification information based on the SNS information, the notification information including a first command to display the image of the icon representing the second user at a position corresponding to the first place on a map displayed on the display and would have predictably applied it to improve the system of KANG as modified by MASUKO.
KANG, as modified by MASUKO and KINOSHITA teaches the popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected) (see at least paragraphs 141-144, MASUKO), however, KANG, as modified by MASUKO and KINOSHITA, does not explicitly teach wherein the SNS information on the place having a degree of popularity equal to or greater than the predetermined threshold value is SNS information on a place for which a first predetermined number or more of entering of characters regarding a positive rating or a positive score for the post have been recorded.
However, such matter is taught by TAKUMA (see at least 58 regarding when a predetermined number or more of positive evaluations have been made for a certain post content, on a browse screen containing the certain post content, display is performed such that the font size and the display area of the certain post content are larger than those of other post contents, whereby a post content with high evaluation can be made conspicuous. See also at least FIG. 7 and paragraph 71-74).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of TAKUMA which teaches SNS information on a place for which a first predetermined number or more of entering of characters regarding a positive rating or a positive score for the post have been recorded with the system of KANG, as modified by MASUKO and KINOSHITA, as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of having SNS information on a place for which a first predetermined number or more of entering of characters regarding a positive rating or a positive score for the post have been recorded and would have predictably applied it to improve the system of KANG as modified by MASUKO and KINOSHITA.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, KANG teaches wherein the display of the vehicle is a part of a navigation system (see at least paragraph 37-40, and 64-65, KANG); and
transmitting, to the navigation system via the communication unit, the notification information including the first command (see at least paragraph 45 regarding the CSS server 200 may search for activities of an SNS service such as posted content information of the corresponding user based on authority acquired through account association in the content posting server 100 and may acquire content information based on the activities (S304). In this case, the acquired content information may be content that is directly set to preferred content by the user or content determined to have high user preference based on the activities of the user. The content information may include an image, a video image, a thumbnail image thereof, contextual information of content, or the like. See also at least FIG. 5C and paragraphs 64-65, KANG).
KANG, as modified by MASUKO, does not explicitly teach generating the notification information based on the SNS information, the notification information including the first command to display the image of the icon representing the second user at the position corresponding to the first place on the map which is displayed on the display of the navigation system of the vehicle and which performs route guidance.
However, such matter is taught by KINOSHITA (see at least FIG. 7A and paragraphs 32-33 regarding posted information display unit 186 has a function of displaying posted information created by posted information creating unit 180 or posted information distributed from SNS server 200 on display unit 120. Displaying posted information on a map. A surrounding map of the current position S is displayed on the display unit 120 of the smartphone, and the distributed posted information is displayed on the map. Posted information includes, for example, speech balloons 300 and 302 in facilities H1 and H2 corresponding to the posted positions, face photographs 310 and 312 that can identify the poster in the notations 300 and 302, and posted contents 320 and 322. is displayed. This display form is an example, and an icon may be displayed at the position where the posted information exists. See also at least paragraph 38 regarding extracting the posted position included in the posted information, and sets the posted position as the destination. set to If the smartphone has map data and a function of searching for a guide route, the current position acquisition unit 130 searches for a guide route from the current position S to the destination, and starts guiding the guide route).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KINOSHITA which teaches generating the notification information based on the SNS information, the notification information including the first command to display the image of the icon representing the second user at the position corresponding to the first place on the map which is displayed on the display of the navigation system of the vehicle and which performs route guidance with the system of KANG, as modified by MASUKO, as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of generating the notification information based on the SNS information, the notification information including the first command to display the image of the icon representing the second user at the position corresponding to the first place on the map which is displayed on the display of the navigation system of the vehicle and which performs route guidance and would have predictably applied it to improve the system of KANG as modified by MASUKO.
As to claim 6, KANG teaches transmitting, to the vehicle via the communication unit, the notification information including the second command (see at least paragraph 45 regarding the CSS server 200 may search for activities of an SNS service such as posted content information of the corresponding user based on authority acquired through account association in the content posting server 100 and may acquire content information based on the activities (S304). In this case, the acquired content information may be content that is directly set to preferred content by the user or content determined to have high user preference based on the activities of the user. The content information may include an image, a video image, a thumbnail image thereof, contextual information of content, or the like. See also at least FIG. 5C and paragraphs 64-65, KANG).
KANG does not explicitly teach obtaining, from the social networking service via the communication unit, the SNS information including a content of the post made by the second user about the place having a degree of popularity equal to or greater than the predetermined threshold value by transmitting the request to the social networking service via the communication unit in response to receiving the first user information.
However, MASUKO teaches obtaining, from the social networking service via the communication unit, the SNS information including a content of the post made by the second user about the place having a degree of popularity equal to or greater than the predetermined threshold value by transmitting the request to the social networking service via the communication unit in response to receiving the first user information (see at least paragraphs 141-144 regarding the popularity obtaining unit 48 obtains popularity information of each of items of the image data 37. The popularity information is, for example, the number of items of the image data 37 associated with the same location information, the number of views of the image data 37, and the number of predetermined operations performed by users who have viewed the image data 37 (e.g., the number of times that a button indicating that users like the image data 37 is selected). The display controlling unit 42 does not specify an item of the image data 37 having popularity information that is less than a reference value as an item of the image data 37 to display, and specifies an item of the image data 37 having popularity information that is a reference value or more as an item of the image data 37 to display. See also at least paragraph 156).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MASUKO which teaches obtaining, from the social networking service via the communication unit, the SNS information including a content of the post made by the second user about the place having a degree of popularity equal to or greater than the predetermined threshold value by transmitting the request to the social networking service via the communication unit in response to receiving the first user information with the system of KANG as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of obtaining, from the social networking service via the communication unit, the SNS information including a content of the post made by the second user about the place having a degree of popularity equal to or greater than the predetermined threshold value by transmitting the request to the social networking service via the communication unit in response to receiving the first user information and would have predictably applied it to improve the system of KANG.
KANG, as modified by MASUKO, does not explicitly teach generating the notification information based on the SNS information including the content of the post, the notification information including a second command to display the content of the post on the display in cases where the first user has selected the image of the icon representing the second user on the map displayed on the display.
However, such matter is taught by KINOSHITA (see at least FIG. 7A and paragraphs 32-38 regarding posted information display unit 186 has a function of displaying posted information created by posted information creating unit 180 or posted information distributed from SNS server 200 on display unit 120. Displaying posted information on a map. A surrounding map of the current position S is displayed on the display unit 120 of the smartphone, and the distributed posted information is displayed on the map. Posted information includes, for example, speech balloons 300 and 302 in facilities H1 and H2 corresponding to the posted positions, face photographs 310 and 312 that can identify the poster in the notations 300 and 302, and posted contents 320 and 322. is displayed. This display form is an example, and an icon may be displayed at the position where the posted information exists. Also, when the user selects balloon notations 300 and 302, a menu is displayed, and when the user selects the display of all posted information from the menu, a list form in which the entire posted information can be browsed as shown in FIG. 7B is displayed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KINOSHITA which teaches generating the notification information based on the SNS information including the content of the post, the notification information including a second command to display the content of the post on the display in cases where the first user has selected the image of the icon representing the second user on the map displayed on the display with the system of KANG, as modified by MASUKO, as both systems are directed to a system and method for providing a recommended destination to a user based on external system, and one of ordinary skill in the art would have recognized the established utility of generating the notification information based on the SNS information including the content of the post, the notification information including a second command to display the content of the post on the display in cases where the first user has selected the image of the icon representing the second user on the map displayed on the display and would have predictably applied it to improve the system of KANG as modified by MASUKO.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 2 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TORII et al. (JP 2015097017 A) regarding a system and method for providing map information in which articles including information related to points on a map are arranged on a map.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666